Citation Nr: 0817405	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for the cause of the 
appellant's deceased spouse's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1984.  He died in December 2003.  The appellant is advancing 
her appeal as the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in April 2004, a statement of the 
case was issued in January 2005, and a substantive appeal was 
received in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  Medical evidence 
associated with the claims file suggests that his death may 
have been the result of alcohol abuse.  The veteran was 
service-connected for, among other things, post-traumatic 
stress disorder (PTSD).  The veteran's representative has 
advanced argument to the effect that the veteran's alcohol 
abuse was related to his service-connected PTSD.  The Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that while 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, this statute does permit compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  Under the 
circumstances, the Board believes development of the medical 
evidenced in this regard is necessary to allow for informed 
appellate review. 

In view of the need to return the case for such additional 
development, the Board takes this opportunity to direct 
action to remedy any inadequacy in notice required by the 
Veterans Claims Assistance Act of 2000.  In the context of a 
claim for DIC benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notice provided in this case does not appear to comport with 
the standards set out in Hupp.  The October 2004 notice 
letter did not state what conditions the appellant's deceased 
spouse was service connected for at the time of his death.  
Thus, on remand the appellant must be provided with 
corrective notice.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected should also be 
provided.  The notice should include 
information regarding the effective date 
of any award as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The claims file should be forwarded 
to an appropriate VA medical examiner 
for review.  The examiner should offer 
an opinion as to:

     a) whether the veteran's death was 
due to alcohol abuse, and, if so 

     b)  whether the alcohol abuse was 
acquired as secondary to, or as a 
symptom of, the veteran's PTSD.  

3.  After completion of the above, the 
RO should readjudicate the claims.  
Unless the benefits sought are granted, 
the appellant should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
